Citation Nr: 0518996	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-02 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for urinary bladder 
cancer, to include as due to exposure to herbicides in 
service.  

2.  Entitlement to an increased rating for the post-operative 
residuals of a shrapnel wound of the left knee, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from June 1966 to April 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In November 2003, the Board remanded the case 
to the RO for additional development.  The Appeals Management 
Center (AMC) of the Veterans Benefits Administration 
completed the development requested by the Board, and the 
case has now been returned to the Board for further appellate 
consideration.  

While the case was in remand status, the veteran provided 
notice that he has moved to Florida.  The veteran's file 
should be transferred to the RO in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  All evidence necessary to decide the appeal has been 
obtained; the veteran has notice of the evidence needed to 
substantiate his claims and notice of what evidence he should 
provide and what evidence VA would obtain; there is no 
indication that the veteran has evidence that he has not 
submitted to VA.  

2.  There is no evidence that urinary bladder cancer was 
present in service or until more than more than thirty years 
thereafter; there is no competent evidence that the veteran's 
urinary bladder cancer is due to exposure to any blistering 
agent or herbicides to which he may have been exposed in 
service.  

3.  The veteran's post-operative residuals of a shrapnel 
wound of the left knee are manifested primarily by patella-
femoral tenderness, mild effusion, full range of motion with 
pain; the veteran has flare-ups with increased pain, and with 
repetitive motion there is reduction of range of motion, 
weakened movement, and excess fatigability of the left knee.  


CONCLUSIONS OF LAW

1.  Urinary bladder cancer was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

2.  The criteria for a rating in excess of 10 percent for 
left knee instability due to post-operative residuals of a 
shrapnel wound of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.71a, Diagnostic Code 5257 (2004).  

3.  The criteria for a separate 10 percent rating for 
functional impairment of extension of the left knee due to 
post-operative residuals of a shrapnel wound of the left knee 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 
5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  

In this case, in a letter dated in February 2001, the RO 
requested that the veteran identify or provide private 
medical records pertaining to his claim for service 
connection for a disease or illness based on exposure to 
herbicides during service in the Republic of Vietnam and also 
requested that the veteran identify any VA medical center 
where he might have received treatment along with treatment 
dates.  With the letter, the RO included release 
authorization forms that would allow it to obtain private 
medical records identified by the veteran.  

In a letter dated in March 2004, the AMC notified the veteran 
that it was working on his appeal for entitlement to service 
connection for urinary bladder cancer, to include as due to 
exposure to herbicides in service, and his appeal for 
entitlement to an increased rating for the post-operative 
residuals of a shrapnel wound of the left knee.  The AMC 
notified the veteran that to establish entitlement for 
service-connected compensation benefits, the evidence must 
show three things:  (1) that he had an injury in military 
service or a disease that began in or was made worse during 
military service or there was an event in service causing 
injury or disease; (2) that he had a current physical or 
mental disability; and (3) that a relationship existed 
between his current disability and an injury, disease or 
event in military service.  The AMC notified the veteran that 
medical evidence, including a VA examination could show 
current disability, or that otherwise, VA could use 
statements from him or others where those statements showed 
he had persistent or recurring symptoms of a disability.  The 
AMC notified the veteran that medical records or medical 
opinions were the kinds of evidence that usually showed a 
relationship between current disability and an injury, 
disease, or event in service, but that under certain 
circumstances, veterans who had certain kinds of 
service/disease combinations might qualify for an automatic 
presumption of service connection.  

In the same letter, the AMC notified the veteran that to 
establish entitlement to an increased evaluation for his 
service-connected disability, the evidence must show that his 
service-connected disability had gotten worse.  The AMC 
notified the veteran that he should send VA recent medical 
records pertaining to his claim.  

In addition, elsewhere in the March 2004 letter, the AMC 
notified the veteran that with respect to his claims, he 
should complete and return release authorization forms for 
records of treatment from private physicians or hospitals.  
The AMC notified the veteran that it would request his 
treatment records, but it was ultimately his responsibility 
to make sure VA received this evidence.  Further, the AMC 
requested that the veteran provide the name, location, and 
approximate dates of treatment with respect to any VA medical 
facility where he had received treatment.  The AMC notified 
the veteran that VA is responsible for obtaining relevant 
records from any Federal agency and this might include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration.  The AMC notified 
the veteran that on his behalf, VA would make reasonable 
efforts to get relevant records not held by a Federal agency 
and this might include records from State or local 
governments, private doctors and hospitals, or current or 
former employers.  The AMC told the veteran that he must 
provide enough information about his records so that VA could 
request them from the person or agency that had them.  The 
AMC told the veteran that if the holder of the records 
declined to give VA the records or asked for a fee to provide 
them, the AMC would notify him of the problem.  The AMC 
repeated that it was his responsibility to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  

In addition, in the March 2004 letter the AMC requested that 
the veteran provide VA with any evidence or information he 
had pertaining to his appeal.  

In addition to the information provided to the veteran by the 
AMC in the March 2004 letter, the January 2002 statement of 
the case and the February 2005 supplemental statement of the 
case informed the veteran of the specific diseases for which 
service connection may be presumed based on exposure to 
certain herbicide agents in service, and those documents also 
advised the veteran of the rating criteria describing the 
symptomatology he must demonstrate in order to qualify for a 
higher disability rating for his service-connected left knee 
disability.  The veteran was provided an opportunity to 
respond to each of these documents.  In a statement received 
in May 2005, the veteran stated that he had no further 
additional medical evidence or additional information to 
submit and requested that his appeal be continued.  The Board 
concludes that the veteran has been afforded appropriate 
notice under VCAA, consistent with the applicable legal 
criteria.  

To the extant that any procedural defect in VA's duty to 
notify the veteran may be found, it is the judgment of the 
Board that such defect has not harmed the veteran.  See 
38 U.S.C.A. § 7261(b) (West 2002).  

As to the duty to assist, the veteran has been provided VA 
medical examinations, and a VA medical opinion has been 
obtained with respect to his service connection claim.  His 
service medical records are in the claims file, and private 
medical records in addition to those provided by the veteran 
have been obtained.  As noted above, the veteran has stated 
recently that he had no additional information or medical 
evidence to submit.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice pertaining to his claims.  In 
addition, relevant data has been obtained for determining the 
merits of the appeal, and no further assistance that might 
further substantiate his claims is required.  

Service connection claim

The veteran is seeking service connection for urinary bladder 
cancer, to include as due to exposure to herbicides in 
service.  He states that while he was in service in Vietnam 
he suffered blister wounds from gas.  He states that the gas 
caused his exposed skin to blister.  He reports that he was 
treated and received a Purple Heart for his injuries.  He 
states that other than being told that the gas came from a 
North Vietnamese booby trap, he was never given any other 
information, such as what type of gas it was.  The veteran 
reports that his doctor informed him that his bladder cancer, 
which developed in 2000, was a result of being exposed to 
something toxic.  The veteran states that his doctor said 
that he could have been exposed to the toxic agent 30 to 40 
years earlier.  The veteran further reports that he 
questioned whether his bladder cancer could be Agent Orange 
related and was informed it was very possible.  He states he 
thereafter filed his claim for compensation for his bladder 
cancer as a result of being exposed to gas and Agent Orange 
while in Vietnam during service.  

Relevant law and regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
For certain chronic disorders, such as malignant tumors, 
service connection may be granted on a presumptive basis if 
the disease is manifested to a compensable degree within one 
year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Service connection - Agent Orange exposure

A veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 5, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f).  
When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
following his service in Vietnam, the disorder shall be 
presumed to have been incurred during service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

In 68 Federal Register 27630-41 (May 20, 2003), the Secretary 
of VA determined that a presumption of service connection due 
to exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  The 
Secretary evaluated numerous studies and other scientific 
evidence and concluded that there was insufficient credible 
evidence to establish an association between herbicide 
exposure and any condition not specifically named in 
38 C.F.R. § 3.309(e).  The Secretary has determined that 
urinary bladder cancer is a disease for which a presumption 
of service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted.  68 Fed. Reg. 27630, 26634 (May 20, 2003).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Standard of Proof

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Federal Circuit has held that 
"when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail." Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001).  

Background

Service medical records show that in Vietnam in September 
1967, the veteran was seen with blisters and excoriations in 
the right antecubital area resulting from gas while on 
Operation Swift.  Phisohex scrubs and hydrocortisone acetate 
ointment were prescribed, and a casualty card was executed.  
Service medical records include no reference to urinary 
complaints or indication of the presence of urinary bladder 
cancer.  

Post-service medical records show that in May 2000 the 
veteran was seen in the emergency room of Brockton Hospital 
complaining of blood in his urine since earlier in the day. 
He gave no past medical history, and after blood tests and 
urinalysis, the diagnosis was painless hematuria.  The 
veteran was referred to a urologist, Richard B. McArdle, M.D.  
After an intravenous pyelogram and office cystoscopy, the 
veteran was hospitalized at Caritas Good Samaritan Medical 
Center in June 2000 and underwent cystoscopy and 
transurethral resection of a bladder tumor.  A surgical 
pathology report pertaining to bladder tumor biopsies shows a 
diagnosis of well-differentiated papillary transitional cell 
carcinoma (grade I of III).  Additional private medical 
records show subsequent treatment for the veteran's urinary 
bladder cancer; they include no information concerning the 
etiology of the disease.  

At a VA fee-basis examination in April 2001, the veteran 
reported a year-2000 diagnosis of bladder cancer.  He said 
that he may have had Agent Orange exposure in service and 
reported that he had no bladder-related symptoms during his 
time in the military.  The physician said that the question 
of whether there was military-connection-relationship between 
the veteran's recent bladder cancer (at age 51) and his 
exposure 30 or so years ago to Agent Orange was beyond his 
purview.  The physician observed that bladder cancer is a 
relatively unusual finding in man at the veteran's age 
amongst the general population.  

At a VA genitourinary examination in April 2004, the 
physician noted that the veteran had previous exposure to 
Agent Orange and exposure to blistering gas during his 
wartime experience.  The physician noted that the veteran had 
had a recurrence of his superficial transitional cell 
carcinoma of the bladder and was being treated variably with 
transurethral bladder resection of the tumor and with 
chemotherapy.  After examination, the impression was 
recurrent transitional cell carcinoma of the urinary bladder.  
The physician stated that review of medical literature sited 
no specific relationship between herbicides and/or blistering 
gas administration with bladder cancer.  The physician stated 
that he had encouraged the veteran to submit any supporting 
documentation regarding his claim and also stated that he 
would be glad to review any such documentation.  

Analysis

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  Although the record reflects that the 
veteran currently has urinary bladder cancer, his service 
medical records do not show, nor does the veteran contend, 
that he had urinary problems in service or that he was 
diagnosed with urinary bladder cancer until decades after 
service.  Further, although the service medical records show 
treatment for skin blisters and excoriations related to 
exposure to gas in Vietnam, no competent medical evidence of 
record establishes that the veteran's current urinary bladder 
cancer is etiologically related to any incident of service, 
including the gas exposure.  

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's urinary bladder cancer 
must have become manifest to a degree of 10 percent or more 
within one year from the date of termination of his period of 
service.  In this case, there is no evidence that the 
veteran's urinary bladder cancer was manifest to a 
compensable degree within one year of his separation from 
service.  In fact, the record reflects that the first 
reported clinical diagnosis of urinary bladder cancer was in 
June 2000, which was many years after service.  

As noted above, in order for a veteran to establish service 
connection on a presumptive basis for a disability that 
results from exposure to (herbicides) Agent Orange while 
serving in Vietnam, the disability must be one that is 
statutorily listed as a presumptive condition.  With respect 
to the veteran's claim for service connection as a residual 
of exposure to herbicides, the Board notes, as pointed out 
earlier, that the disabilities that have been positively 
associated with herbicides do not include urinary bladder 
cancer.  See 38 C.F.R. §§ 3.307, 3.309; see also 68 Fed. Reg. 
27630, 26634 (May 20, 2003) (Secretary has determined that 
urinary bladder cancer is a disease for which a presumption 
of service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted).  

The veteran has not presented any competent medical evidence 
that causally links his urinary bladder cancer to exposure to 
herbicides or a blister agent in service.  He has stated that 
his doctor has told him that it is very possible that his 
urinary bladder cancer could be related to exposure to Agent 
Orange in service.  The Board notes, however, that as a 
layperson, the veteran's account of what a physician 
purportedly said, filtered as it is through a layman's 
sensibilities, is not competent medical evidence.  Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).  The Board is left with 
the veteran's own opinion and statements as to the etiology 
of his urinary bladder cancer.  It is now well established 
that a layperson such as the veteran is not competent to 
opine on medical matters such as diagnoses or etiology of 
medical disorders, and this veteran's opinion that his 
urinary bladder cancer is due to gas exposure or exposure to 
herbicides in service is therefore entitled to no weight of 
probative value.  See, e.g., Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The Board also notes that a veteran's assertions, 
no matter how sincere, are not probative of a medical nexus 
between the claimed disability and an in-service disease, 
injury, or event.  See Voerth v. West, 13 Vet. App. 118, 120 
(1999).  The veteran's statements are not, therefore, 
probative of the etiology of his urinary bladder cancer or 
its relationship to service.  

In summary, the Board finds that urinary bladder cancer was 
not shown in service, and the evidence does not demonstrate 
that the veteran's urinary bladder cancer, which was 
initially diagnosed many years after service, is related to 
service or any incident of service including exposure to gas 
or herbicides.  The Board therefore concludes that the 
preponderance of the evidence is against the claim, and 
service connection for urinary bladder cancer, to include as 
due to exposure to herbicides in service, is not warranted.  

Increased rating claim

Background

The veteran is seeking an increased rating for his service-
connected residuals of a shrapnel wound of the left knee, 
which he asserts has increased in severity thereby warranting 
more than the current 10 percent evaluation.  

Service medical records indicate that the veteran received a 
shell fragment wound of the left knee during his service in 
Vietnam.  Records show he was discharged from care on the USS 
REPOSE in late November 1967 with a diagnosis of a 
penetrating wound of the knee.  Records indicate that he had 
had arthrotomies in October 1967 for a shrapnel wound of the 
left knee joint space.  At an orthopedic clinic in December 
1967, the veteran stated that his left knee was weak and gave 
out.  On examination, there was a 15-degree flexion 
contracture, and flexion was limited to 95 degrees.  The 
vastus medialis and entire quadriceps were atrophied.  The 
diagnosis was post-operative arthrotomy, left knee, with 
limitation of motion and quadriceps atrophy.  Subsequent 
records show that after multiple extensions of temporary 
profiles with examinations showing limited flexion and pain 
to and behind the patella with the impression of patellar 
chondromalacia and post-operative atrophy, the veteran was 
seen in March 1968 for reevaluation of the profile.  At that 
time he still had occasional pain, but no swelling of the 
left knee.  On examination, there was left knee flexion to 
135 degrees, and the left quadriceps group was 3/16-inch 
smaller that the right, with left quadriceps strength 4/5.  
He was sent to full duty.  In May 1968, the veteran was seen 
with complaints of pain in the left knee.  Examination showed 
tenderness medial to the patella, and the impression was 
chondromalacia.  Medication was prescribed.  

When the veteran was seen for a check of his left knee in 
March 1969, he stated that he experienced pain when the 
weather was cold or damp, and he said his leg occasionally 
gave out on him.  On examination, there was full painless 
range of motion, no ligamentous instability, negative 
McMurray's, and no muscle weakness or quadriceps atrophy.  
The physician found the veteran fit for duty and prescribed 
Darvon for use as needed.  At the veteran's service 
separation examination in late March 1969, the examiner noted 
a scar on the left knee.  He evaluated the lower extremities 
as normal.  

In a rating decision dated in August 1969, the Boston RO, 
based on the veteran's service medical records, granted 
service connection for postoperative residuals of a shrapnel 
wound of the left knee and assigned a 10 percent rating 
effective from the day following the veteran's separation 
from service in April 1969.  At a VA examination in March 
1971, the examiner noted that in service the veteran had had 
two surgical procedures on the left knee, one for removal of 
a foreign body and an arthrotomy for removal of blood.  At 
the examination, the veteran reported that weather changes 
affected the knee, resulting in pain and stiffness.  He also 
reported that the left knee gave way at times (2 or 3 times), 
but never locked.  On examination of the left knee, there was 
a 4-inch medial scar.  The right and left quadriceps were 
equal at 171/2 inches, and the left calf was 121/2 inches while 
the right calf was 13 inches.  The left knee lacked 5 degrees 
of full extension and lacked 10 degrees of full flexion.  
There was slight weakness of the left leg.  The diagnosis was 
residuals of shrapnel wounds of the left knee with 
arthrotomy:  slight weakness of left leg and atrophy of calf.  
X-rays of the left knee showed no bone or joint abnormality, 
and the radiologist said no metallic foreign bodies were 
evident.  The RO continued the 10 percent rating.  

At a VA examination in April 1976, the veteran reported pain 
in his left knee, with occasional swelling and stiffness.  He 
said the left knee had given out at times.  He also reported 
that cold and damp weather bothered his condition.  The 
physician found no abnormalities on examination, and X-rays 
were normal.  The diagnosis was residuals of shrapnel wound 
of the left knee.  The RO continued the 10 percent rating.  

In conjunction with his current increased rating claim, the 
veteran underwent a VA fee-basis examination in April 2001.  
The veteran reported that over the past few years he had had 
left knee problems with pain and limited use.  He complained 
of pain, weakness, stiffness, swelling, inflammation, 
instability, locking, fatigue, and lack of endurance on an 
occasional basis at an "uncomfortable" level several times 
per month, lasting for hours at a time.  He complained of 
worsened pain after overuse and with damp weather.  He said 
that aspirin and/or rest provided some relief at these times.  

The April 2001 fee-basis physician noted a 10-centimeter 
long, longitudinal scar only barely visible medially at the 
left knee, anteriorly.  The physician said there was 
basically normal gait, with some slight favoring of the left 
lower extremity initially.  He said this seemed to be an 
inconsistent finding, and the gait was normal upon exit from 
the office.  There was full range of motion of the left knee 
with flexion to 140 degrees and extension to 0 degrees.  
McMurray's test was negative.  There was no swelling.  The 
physician said there was no DeLuca issue of pain.  The 
physician noted that X-rays revealed no abnormality of either 
knee.  The physician commented that other than the scar 
referable to the injury at the left knee, there was very 
little else in the way of abnormality seen at this site.  He 
said he found no inflammation, no swelling, and no diminution 
of function.  He noted that although there were subjective 
complaints on an occasional basis, the veteran reported no 
change in work level or function related to any knee issues 
at his police force job.  

At a VA examination in May 2004, the physician noted that the 
veteran sustained a shell fragment wound injury to his left 
knee in Vietnam in 1967 with treatment in the field followed 
by evacuation to a Navy hospital ship where he underwent 
surgical debridement and removal of shrapnel fragments.  The 
physician said the veteran was also diagnosed with fracture 
of the left tibial plateau for which he had a long-cast 
immobilization for about six weeks followed by light duty 
status for about two months, with eventual release to full 
duty.  He noted that over the years the veteran had continued 
to complain of pain in the left knee, and the veteran 
reported that symptoms had become progressively worse during 
the last five years.  The veteran reported that in addition 
to pain, he had stiffness, occasional giving way sensation, 
easy fatigability and lack of endurance.  The veteran said he 
took Advil medication for pain.  He reported flare-ups 
weekly, which lasted for several hours at a time.  He 
reported that his pain level on flare-up was about 8/10.  He 
reported he got relief with rest and medication.  He used a 
cane for ambulation support, but denied any dislocation or 
subluxation episodes.  

The physician at the May 2004 VA examination noted that the 
veteran's gait was normal.  Examination of the left knee 
demonstrated a well-healed incision wound over the medial 
side.  There was tenderness over the patella-femoral 
compression.  There was mild effusion.  Left knee range of 
motion, passive and active, was flexion to 140 degrees and 
extension to 0 degrees.  McMurray's test was negative.  The 
Lachman test showed 2 millimeters of motion, and anterior 
drawer testing showed 2 millimeters of motion.  The physician 
noted that April 2004 X rays of the left knee demonstrated no 
acute fracture or dislocation.  The impression was residuals 
of shrapnel wound injury to the left knee, history of 
fracture of the left proximal tibia.  The physician commented 
that there was 10 percent magnification of pain on flare-ups 
and 10 percent reduction of range of motion after repetitive 
movements.  He said that in his opinion the veteran 
demonstrated weakened movements and excess fatigability after 
repetitive motion but that incoordination did not exist in 
this case.  

Law and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).  Ratings for service-connected disabilities are 
determined by comparing the symptoms the veteran is presently 
experiencing with the various criteria set forth in the 
Rating Schedule.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

When making determinations concerning the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. § 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Nonetheless, where, as here, the veteran is requesting a 
higher rating for an already established service-connected 
disability, and not appealing the rating initially assigned 
just after establishing his entitlement to service 
connection, his current level of functional impairment is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2004).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. 
App. 203 (1993).  

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, 
warrants a 10 percent rating where there is slight impairment 
of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Moderate impairment warrants a 20 percent rating, and severe 
impairment warrants a 30 percent rating.  Id.

Under Diagnostic Code 5260, a noncompensable, i.e., 0 percent 
rating, is warranted if flexion is limited to no more than 60 
degrees; a 10 percent rating requires flexion limited to no 
more than 45 degrees, a 20 percent rating to no more than 30 
degrees, and a 30 percent rating to no more than 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating of 0 
percent is warranted if extension is limited to no more than 
5 degrees; a 10 percent rating requires extension limited to 
no more than 10 degrees, a 20 percent rating to no more 
than 15 degrees, a 30 percent rating to no more than 20 
degrees, a 40 percent rating to no more than 30 degrees, and 
a 50 percent rating to no more than 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

Normal range of motion is from 0 degrees extension to 140 
degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2004).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Codes 
5260 and 5261 with respect to a knee).  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Even when the limitation of motion of 
the specific joints involved is noncompensable under the 
appropriate diagnostic codes, if there is X-ray evidence of 
arthritis, a 10 percent rating is for application, 
nonetheless, for each such major joint or group of minor 
joints affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45.  

When determining the severity of musculoskeletal disabilities 
that are at least partly rated on the basis of range of 
motion, VA must consider the extent the veteran may have 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated.  This 
additional functional impairment, for example, may be due to 
the extent of his pain or painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms may "flare up," such as during prolonged use, 
assuming these factors are not already contemplated in the 
governing rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
see DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Analysis 

Review of the evidence shows that the veteran's service-
connected left knee disability is manifested primarily by 
patella-femoral tenderness, mild effusion, and full range of 
motion with pain; the veteran has flare-ups with increased 
pain, and with repetitive motion there is reduction of range 
of motion, weakened movement, and excess fatigability of the 
left knee.  

Currently, the veteran's left knee disability is rated as 
10 percent disabling under Diagnostic Code 5257.  While there 
is objective evidence of patella-femoral tenderness and mild 
effusion, the Board finds no objective evidence of disability 
in terms of lateral instability or recurrent subluxation that 
would meet or approximate the criteria for the next higher 
20 percent rating under Diagnostic Code 5257.  

The Board notes that the VA General Counsel has issued two 
opinions pertinent to claims of entitlement to higher 
evaluations for knee disabilities.  These opinions reflect 
that a veteran who has X-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes 5003 and 5257 provided additional disability 
is shown.  VAOPGCPREC 23-97; VAOGCPREC 9-98. Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261.  VAOPGCPREC 9-98 at paragraphs 1, 6.  A separate 
evaluation may also be granted for arthritis under DC 5003 
and 38 C.F.R. § 4.59, when a veteran technically has full 
range of motion that is inhibited by pain.  VAOPGCPREC 9-98 
at paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991). 

Further, in VAOPGCPREC 9-98, the General Counsel held more 
generally that if a musculoskeletal disability is rated under 
a specific diagnostic code that does not involve limitation 
of motion and another diagnostic code based on limitation of 
motion may be applicable, the latter diagnostic code must be 
considered in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  In 
addition, the Board notes that the General Counsel has 
recently held that separate ratings may be assigned under 
Diagnostic Codes 5260 and 5261 for limitation of leg flexion 
and limitation of leg extension, respectively.  VAOPGCPREC 9-
2004.  

In this case, physicians have found range of motion of the 
left leg at the knee to be from 0 degrees extension to 
140 degrees of flexion, which is normal motion.  See 
38 C.F.R. § 4.71a, Plate II.  At the most recent examination, 
however, the physician reported there was 10 percent 
reduction of range of motion after repetitive movements.  
Interpreting this to mean that the arc of motion of the 
veteran's left knee is reduced by 10 percent with repetitive 
motion, this would result in flexion to 133 degrees and 
extension to 7 degrees on repetitive motion.  The extent of 
limitation of motion shown here does not, however, warrant a 
compensable rating under Diagnostic Code 5260, which requires 
that flexion be limited to 45 degrees for a 10 percent 
rating, nor is it compensable under Diagnostic Code 5261, 
which requires that extension be limited to 10 degrees for a 
10 percent rating.  

Even with consideration of increased pain during flare-ups, 
weakened movements and excess fatigability after repetitive 
motion noted by the VA physician at the May 2004 VA 
examination, the Board concludes that a compensable rating is 
not assignable for limitation of flexion with application of 
38 C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca, 8 Vet. 
App. at 202.  This is because, in the Board's judgment, the 
extent of the pain and its functional effect has not been 
shown to be equivalent to flexion of the knee limited to no 
more than 60 degrees, which would warrant a noncompensable 
rating under Diagnostic Code 5260, much less has it been 
shown to be equivalent to flexion of the left knee limited to 
no more than 45 degrees, which would be required to warrant 
a 10 percent rating under Diagnostic Code 5260.  The Board 
therefore concludes that it is not appropriate to rate the 
veteran's left knee disability under Diagnostic Code 5260.  

The result is different with respect to limitation of 
extension of the left knee the veteran experiences on 
repetitive movement.  In that case, a reduction in extension 
to 7 degrees extension of the left knee, when considered in 
conjunction with the VA physician's findings of increased 
pain during flare-ups and his opinion that the veteran 
demonstrates weakened movements and excess fatigability after 
repetitive motion, results in a level of disability 
warranting a separate 10 percent rating under Diagnostic Code 
5261.  This is because, when taken together, and with 
application of 38 C.F.R. § 4.40 and § 4.45, the factors of 
limitation of extension to approximately 7 degrees on 
repetitive motion combined with increased pain during flare-
ups and weakened movements and excess fatigability after 
repetitive motion approximate the 10-degree limitation of 
extension required for a 10 percent rating under Diagnostic 
Code 5261.  The Board does not, however, find that functional 
limitation of extension meets or approximates functional loss 
equivalent to extension limited to 15 degrees, which would be 
required for a 20 percent rating.  In this regard, the 
increase in pain during flare-ups has been described as a 
10 percent magnification, and the physician specifically 
noted that incoordination does not exist in this case.  The 
increase in disability associated with flare-ups and 
repetitive use is, in the Board's judgment fairly compensated 
by a 10 percent rating under Diagnostic Code 5261.   

In summary, the criteria for a higher rating based on 
instability of the left knee are not met, but with 
application of 38 C.F.R. § 4.40 and § 4.45 and consideration 
of additional pain during flare-ups and limitation of motion 
on repetitive use, a separate 10 percent rating is in order 
under Diagnostic Code 5261.  


ORDER

Service connection for urinary bladder cancer, to include as 
due to exposure to herbicides in service, is denied.  

A rating in excess of 10 percent for left knee instability 
due to post-operative residuals of a shrapnel wound of the 
left knee is denied.  

A 10 percent rating for functional impairment of extension of 
the left knee due to post-operative residuals of a shrapnel 
wound of the left knee is granted, subject to the law and 
regulations governing the award of monetary benefits.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


